DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.
With respect to 35 USC 112 first paragraph rejection, applicant states support for claimed limitations can be found least in figures 2, 3A, 3B and paragraphs 0041, 0042, 0044 and 0052. The examiner respectfully disagrees. 
The applicant indicates support for “insert the at least one media item in the first media feed of the first channel” is met in paragraph 0044 that recites insert the media item in an existing live media feed of a channel to be directly delivered over a distribution system. Further, step 706 suggests determine one or more media items to be inserted in media feed of first channel based on received audience-based parameters and defined parameters. Paragraph 0052 recites at 714, a second channel may be created from the first channel based on the received audience-based parameters from the external data source 120, the determined one or more media items to be inserted in the media feed, and the generated second programming schedule. Figures 3A and 3B suggest stitching one or more media items occurs only at step 712, however claim language seems to capture inserting and stitching one or more media items. 
The drawings and paragraphs fail to teach stitch the at least one media item with at least one pre-encoded media content of the plurality of pre-encoded media content stored in the storage unit with an encoded version of the at least one live feed of the first media feed based on the first programming schedule. Wherein, step 714 suggests create second channel from the first channel...generated second programming schedule and step 716 suggests create plurality of new channels from first channel...based on modification of first programming schedule of the first channel. 
In addition, drawing and specification fail to provide support for stitch the at least one media item with at least one pre-encoded media content of the plurality of pre-encoded media content (comprises the at least one live feed of the second plurality of channels) stored in the storage unit with an encoded version of the at least one live feed of the first media feed based on the first programming schedule. Thus, rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3, 7-11, 15-19 and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 9 and 17 include limitations, in part “...insert the at least one media item in the first media feed of the first channel...; stitch the at least one media item with at least one pre-encoded media content of the plurality of pre-encoded media content stored in the storage unit with an encoded version of the at least one live feed of the first media feed based on the first programming schedule.” However, originally filed specification fails to provide support for claimed limitations.
Dependent claims lack support and rejected for same reasons.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-11, 15-19 and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “the at least one live feed of the first media feed” in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims lack support and rejected for same reasons.
Claim 9 recites the limitations “the at least one live feed of the first media feed” line 29. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims lack support and rejected for same reasons.
Claim 17 recites the limitations “the at least one live feed of the first media feed” line 29.  There is insufficient antecedent basis for these limitations in the claim.
Dependent claims lack support and rejected for same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423